DETAILED ACTION
RE: Reisner et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Applicant’s reply filed on 11/23/2021 is acknowledged. Claims 1-20 are pending. Claims 1, 3, 6, 9, 11, 13, 16 and 19 have been amended.
3.	Claims 1-20 are under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/17//2021 has been considered by the examiner.

Objections Withdrawn
5.	The objection to the specification because of the use of improperly demarcated trademarks is withdrawn in view of applicant’s amendment to the specification.

Rejections Withdrawn
6.	The rejections of claims 3, 6, 13 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of applicant’s amendment to the claims.
7.	The rejection of claims 1-7, 9-17 and 19-20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aversa et al. (J. Clin. Oncol., 2005, 23(15): 3447-3454, IDS filed on 7/24/2019) is withdrawn in view of applicant’s amendment to the claims.


Rejections Maintained
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aversa et al. (J. Clin. Oncol., 2005, 23(15): 3447-3454, IDS filed on 7/24/2019), in view of Ildstad et al. (US 2003/0165475A1, pub. date: 9/4/2003), further in view of Luznik et al. (Biology of Blood and Marrow Transplantation, 2008, 14(6):641-650, IDS filed on 7/24/2019) and Luznik et al. (Blood, 2010, 115(16): 3224-3230).
Applicant’s Arguments	
The response states that one of skill in the art could not have predicted at the time of filing of the instant application, that post-transplant administration of high dose cyclophosphamide shortly after transplantation of T cell depleted immature hematopoietic cells, e.g. on days 3 and 4 post- transplantation, would be enough to overcome graft rejection and GVHD in the absence of long term GVHD prophylaxis . 

Response to Arguments
Applicant’s arguments have been carefully considered but are not persuasive. Applicants argued the limitation “non-myeloablative conditioning” which is not present in any of the claims except claims 5 and 15. However, in claims 5 and 15, the limitation “non-myeloablative conditioning” is only an alternative embodiment. The term “under reduced intensity conditioning” is not defined in the claims. Although the claims recite “wherein said reduced intensity condition comprises a chemotherapeutic agent”, the chemotherapeutic agent(s) and doses therefore are not defined. Aversa teaches conditioning the recipient having a hematopoietic cancer, the conditioning consisting of 8 Gy total-body irradiation on day -9 (transplantation takes place on day 0) in a single fraction at an instantaneous dose-rate of 0.16 Gy per minute; lungs shielded to receive 4 Gy; administering thiotepa (5 mg/kg daily) on days-8 and -7; fludarabine (40 mg/m2 
Aversa further teaches transplanting into the conditioned recipient a dose of hematopoietic progenitor cells isolated from step (I), wherein the dose comprises 13.8x106/kg CD34+ cells (range 5.1 to 29.7 x106/kg, which is a mega dose), 1x104/kg CD3+ cells (range 0.04 to 3x104/kg) and 4.1x104/kg CD20+ cells (range 0.4 to 22.2x104/kg) (abstract and page 3449). The teachings of Aversa meet step (a) of instant claim 1 and step (b) of instant claim 11.
Applicant’s arguments that depleting T cells from the bone marrow and administering cyclophosphamide post-transplant does not necessarily enable engraftment and chimerism of the graft are not persuasive. Aversa et al. teaches ninety-four patients (91%) of 101 assessable patients achieved primary engraftment. No immune suppression was given after transplantation as GvHD prophylaxis. Aversa et al. teaches that a mean of 1x104/kg CD3+ cells/kg prevents GVHD without any post-transplantation immune suppression, and on the other hand, 1 to 2 log T-cell depletion still requires post transplantation immunosuppression (page 3452, column 2, para 4). Aversa et al. discloses that rejection was reversed in six of seven patients by transplanting CD34+ cells from the same donor in two and from different donors in five after immunosuppression with cyclophosphamide (40 mg/kg x2) (page 3449). A dose of 40 mg cyclophosphamide per kg meets the limitation of 25-200 mg per kg body weight. It is noted that cyclophosphamide was administered twice. 
The only difference between Aversa and independent claims 1 and 11 is that Aversa et al. does not disclose administration of cyclophosphamide on days 3 and 4 following transplantation. However, these deficiencies are made up for in the teachings of secondary references. 
Ildstad teaches treating the recipient with 200 mg/kg of cyclophosphamide two days after transplantation (claims and Examples II and III). 
Luznik (2008) teaches administering to nonmyeloablative conditioned patients 50 mg/kg cyclophosphamide (Cy) on days 3 and 4 after transplantation of immature hematopoietic cells to the patients (Fig 1, abstract, page 643, column 1, para 2). 
Luznik (2010) teaches that high dose post-transplantation cyclophosphamide (50
mg/kg on days 3 and 4 after transplantation) is effective as a single-agent strategy for
prophylaxis of acute and chronic GVHD after conventional myeloablative allogeneic bone marrow transplantation in patients with advanced hematologic malignancies
(abstract and page 8, last para).
It would have been prime facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Aversa to treat the patients (recipients) with cyclophosphamide at an amount of 200 mg/kg on day 2 or 50 mg/kg on 4/kg CD3+ cells/kg prevents GVHD without any post-transplantation immune suppression, and on the other hand, 1 to 2 log T-cell depletion still requires post transplantation, immunosuppression (page 3452, column 2, para 4), and the rejection was reversed in six of seven patients by transplanting CD34+ cells from the same donor in two and from different donors in five after immunosuppression with cyclophosphamide (40 mg/kg x2) (page 3449), Ildstad teaches that donor-reactive T-cells in the recipient hematopoietic environment are not completely removed by sub-lethal dose of irradiation, and cyclophosphamide is required to prevent rejection of allogeneic bone marrow grafts in mice conditioned with 300 cGy TBI (para [0074]),  Luznik (2008) teaches that there was a trend toward a lower risk of extensive chronic GVHD among recipients of 2 versus 1 dose of posttransplantation Cy (abstract), and Luznik (2010) teaches that high dose post-transplantation cyclophosphamide (50 mg/kg on days 3 and 4 after transplantation) is effective as a single-agent strategy for prophylaxis of acute and chronic GVHD after conventional myeloablative allogeneic bone marrow transplantation in patients with advanced hematologic malignancies (abstract and page 8, last para). One of ordinary skill in the art would have had a reasonable expectation of success because Aversa et al. teaches ninety four patients (91%) of 101 assessable patients achieved primary engraftment without immune suppression after transplantation and in six of seven patients, the rejection was reversed by transplanting CD34+ cells from the same donor in two and from different donors in five after immunosuppression with cyclophosphamide (40 mg/kg x2) (page 
For the foregoing reasons, the rejection is still deemed proper and is therefore maintained.
	 
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,369,172. 

14.	Claims 1-20 remain are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/538,954 (reference application). 
In the response, applicant requested deferring addressing issues of Double Patenting until indication of allowable subject matter.
The rejections are maintained because applicants have not taken any actions to resolve the issue.

Conclusion
15.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/
Primary Examiner, Art Unit 1643